Citation Nr: 1606361	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  14-24 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to February 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  The Veteran contends that service connection is warranted for bilateral hearing loss as it was incurred due to noise exposure during active duty service.  He reports experiencing acoustic trauma during service through his work as a mechanic.  The Veteran's personnel records confirm that he served as an automotive repairman. 

The Veteran was provided a VA audiological examination in July 2012, which interpreted the results of an April 2012 audiology examination.  The VA examiner provided a medical opinion against the claim, citing the lack of threshold shifts between the Veteran's September 1971 enlistment examination and October 1974 separation examination.  A medical opinion which relies solely on the absence of hearing loss (as defined by VA regulation) at separation as a basis for a negative nexus opinion is inadequate on its face.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  Thus, an additionalVA medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to the VA examiner who performed the July 2012 examination.  After reviewing the entire record, including the Veteran's statements regarding noise exposure during service, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's hearing loss is related to any incident of active duty service.

A full rationale (i.e. basis) for all expressed opinions must be provided.  The rationale must consist of more than the Veteran's normal hearing at separation from active service in October 1974.

2.  Readjudicate the claim on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




